              Case 2:15-cr-00182-MJP Document 51 Filed 01/19/21 Page 1 of 1




 1                                                          The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
       UNITED STATES OF AMERICA,                        NO. 15-CR-182-MJP
10
                            Plaintiff,
11                                                      ORDER GRANTING UNITED STATES’
                       v.                               MOTION TO FILE A BRIEF IN
12
                                                        EXCESS OF TWELVE PAGES
       JOHN CHARLES KEINATH,
13
                            Defendant.
14
15
            The Court, having reviewed the Motion of the United States to File a Brief in
16
     Excess of Twelve Pages, hereby states: IT IS HEREBY ORDERED that the Motion is
17
     GRANTED. The United States may file its Response to the defendant’s Motion for
18
     Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1) that does not exceed 15 pages
19
     in length.
20
            DATED this 19th day of January, 2021.
21
22
23
                                                     MARSHA J. PECHMAN
24                                                   United States District Court Judge
25
     Presented by:
26
27 /s/ Helen J. Brunner
   HELEN J. BRUNNER
28 Assistant United States Attorney
      ORDER GRANTING UNITED STATES’ MOTION TO                           UNITED STATES ATTORNEY
                                                                       700 S TEWART S TREET, S UITE 5220
      FILE A BRIEF IN EXCESS OF TWELVE PAGES /
                                                                         S EATTLE, WASHINGTON 98101
      United States v. Keinath, 15-CR-182-MJP - 1                               (2060 553-7970
